Case 2:21-cv-04144-FMO-SHK Document 19 Filed 09/10/21 Page 1 of 1 Page ID #:67



                                                                      JS-6
  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10

 11 DIANA GASPARYAN, an individual,      ) CASE NO.:2:21-cv-04144-FMO-SHK
                                         )
 12                                      )
                   Plaintiff,            ) ORDER
 13                                      )
            vs.                          )
 14                                      )
                                         )
 15   RASH CURTIS AND ASSOCIATES, a )
      business entity, form unknown; and )
 16   DOES 1-10, inclusive,              )
                                         )
 17                                      )
                   Defendants.           )
 18                                      )
                                         )
 19

 20        TO THE PARTIES HERE HEREIN:
 21        Based upon the stipulation of the parties, with good cause shown, IT IS
 22 HEREBY ORDERED that the above-captioned matter is dismissed in its entirety

 23 with prejudice.

 24        IT IS SO ORDERED.
 25
                                                         /s/
 26 DATED: September 10, 2021
                                           FERNANDO M. OLGUIN
 27                                        U.S. DISTRICT COURT
 28

       2:21-cv-04144-FMO-SHK                  1           [PROPOSED] ORDER
